
	

113 HR 4566 IH: Commission on the Accountability and Review of Federal Agencies Act
U.S. House of Representatives
2014-05-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 4566
		IN THE HOUSE OF REPRESENTATIVES
		
			May 6, 2014
			Mr. Collins of Georgia (for himself, Mr. Bishop of Utah, Mr. Chabot, Mr. Meadows, Mr. Messer, and Mr. Yoho) introduced the following bill; which was referred to the Committee on Oversight and Government Reform, and in addition to the Committee on Rules, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To establish a commission to conduct a comprehensive review over 6 years of Federal agencies and
			 programs and to recommend the elimination or realignment of duplicative,
			 wasteful, or outdated functions, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the Commission on the Accountability and Review of Federal Agencies Act.
		2.Establishment of Commission
			(a)EstablishmentThere is established the Commission on the Accountability and Review of Federal Agencies (hereafter
			 in this Act referred to as the Commission).
			(b)Membership
				(1)Number and appointment
					(A)In generalThe Commission shall be composed of 7 members appointed by the President as follows:
						(i)One in consultation with the Speaker of the House of Representatives.
						(ii)One in consultation with the minority leader of the House of Representatives.
						(iii)One in consultation with the majority leader of the Senate.
						(iv)One in consultation with the minority leader of the Senate.
						(v)Three other members.
						(B)Ex officio membersThe President may appoint up to 4 Members of Congress (up to 2 from each House) as nonvoting ex
			 officio members of the Commission.
					(2)ChairpersonThe Commission shall select a member from among its members to serve as chairperson of the
			 Commission.
				(c)Terms; vacancies
				(1)TermsEach member shall be appointed for a term of 2 years, except as provided in paragraph (2).
				(2)VacanciesAny member appointed to fill a vacancy occurring before the expiration of the term for which the
			 member’s predecessor was appointed shall be appointed only for the
			 remainder of that term. A member may serve after the expiration of that
			 member’s term until a successor has taken office. Any vacancy in the
			 Commission shall not affect its powers, but shall be filled in the same
			 manner as the original appointment.
				(d)Initial MeetingNot later than 30 days after the date on which all members of the Commission have been appointed,
			 the Commission shall hold its first meeting.
			(e)MeetingsThe Commission shall meet at the call of the chairperson.
			(f)QuorumA majority of the members of the Commission shall constitute a quorum, but a lesser number of
			 members may hold hearings.
			3.Duties of the Commission
			(a)DefinitionThe term agency, as used in this section, has the meaning given the term executive agency under section 105 of title 5, United States Code.
			(b)Evaluations and planEach year during the life of the Commission, the Commission shall—
				(1)evaluate agencies, and programs within those agencies, using the criteria under subsection (c) and
			 pursuant to the schedule under subsection (d); and
				(2)develop—
					(A)a plan with recommendations on the agencies and programs evaluated under paragraph (1) that year
			 that should be realigned or eliminated; and
					(B)proposed legislation to implement the plan under subparagraph (A).
					(c)Criteria
				(1)DuplicativeIf 2 or more agencies or programs are performing the same essential function and the function can
			 be consolidated or streamlined into a single agency or program, the
			 Commission shall recommend that the agency or program be realigned.
				(2)Wasteful or inefficientThe Commission shall recommend the realignment or elimination of any agency or program that has
			 wasted Federal funds by—
					(A)egregious spending;
					(B)mismanagement of resources and personnel; or
					(C)use of such funds for personal benefit or the benefit of a special interest group.
					(3)Outdated, irrelevant, or failedThe Commission shall recommend the elimination of any agency or program that—
					(A)has completed its intended purpose;
					(B)has become irrelevant; or
					(C)has failed to meet its objectives.
					(d)Schedule
				(1)In general
					(A)Years coveredThe Commission shall carry out the evaluations required under subsection (b) each year for 6 years,
			 beginning with the first calendar year beginning after the first meeting
			 of the Commission.
					(B)Agencies and programs covered
						(i)During each year the Commission carries out evaluations, the Commission shall evaluate—
							(I)the agencies and programs covered by two annual appropriations Acts; and
							(II)such additional agencies and programs not funded by annual appropriations Acts as the Commission
			 considers appropriate.
							(ii)If an agency or program is funded in more than one annual appropriations Act, the agency or program
			 shall be evaluated under the appropriation Act through which it is
			 primarily funded.
						(2)Publication of scheduleBefore beginning the first evaluations under subsection (b), the Commission shall publish in the
			 Federal Register a schedule for the evaluations. The schedule shall
			 specify, by year, the annual appropriations Acts and the additional
			 agencies and programs not funded by annual appropriations Acts that will
			 be evaluated during that year.
				(e)Reports
				(1)In generalNot later than 90 days after the end of a year in which evaluations are carried out under the
			 schedule
			 under subsection (d), the Commission shall submit to the President and
			 Congress a report that includes—
					(A)the plan developed under subsection (b)(1) for that year, with supporting documentation for all
			 recommendations; and
					(B)the proposed legislation developed under subsection (b)(2) for that year.
					(2)Use of savingsThe proposed legislation under paragraph (1)(B) shall provide that all funds saved by the
			 implementation of the plan under paragraph (1)(A) shall be used to cover
			 the costs of the Commission and for deficit reduction.
				(3)Relocation of federal employeesThe proposed legislation under paragraph (1)(B) shall provide that if the position of an employee
			 of an agency is eliminated as a result of the implementation of the plan
			 under paragraph (1)(A), the affected agency shall make reasonable efforts
			 to relocate such employee to another position within the agency or within
			 another Federal agency.
				4.Powers of the Commission
			(a)HearingsThe Commission or, at its direction, any subcommittee or member of the Commission, may, for the
			 purpose of carrying out this Act—
				(1)hold such hearings, sit and act at such times and places, take such testimony, receive such
			 evidence, and administer such oaths as any member of the Commission
			 considers advisable;
				(2)require, by subpoena or otherwise, the attendance and testimony of such witnesses as any member of
			 the Commission considers advisable; and
				(3)require, by subpoena or otherwise, the production of such books, records, correspondence,
			 memoranda, papers, documents, tapes, and other evidentiary materials
			 relating to any matter under investigation by the Commission.
				(b)Issuance and Enforcement of Subpoenas
				(1)IssuanceSubpoenas issued under subsection (a) shall bear the signature of the chairperson of the Commission
			 and shall be served by any person or class of persons designated by the
			 chairperson for that purpose.
				(2)EnforcementIn the case of contumacy or failure to obey a subpoena issued under subsection (a), the United
			 States district court for the judicial district in which the subpoenaed
			 person resides, is served, or may be found, may issue an order requiring
			 such person to appear at any designated place to testify or to produce
			 documentary or other evidence. Any failure to obey the order of the court
			 may be punished by the court as a contempt of that court.
				(c)Information From Federal AgenciesThe Commission may secure directly from any Federal department or agency such information as the
			 Commission considers necessary to carry out this Act. Upon request of the
			 chairperson of the Commission, the head of such department or agency shall
			 furnish such information to the Commission.
			(d)Postal ServicesThe Commission may use the United States mails in the same manner and under the same conditions as
			 other departments and agencies of the Federal Government.
			5.Commission personnel matters
			(a)Compensation of Members
				(1)Non-federal membersExcept as provided under subsection (b), each member of the Commission who is not an officer or
			 employee of the Federal Government shall not be compensated.
				(2)Federal officers or employeesAll members of the Commission who are officers or employees of the United States shall serve
			 without compensation in addition to that received for their services as
			 officers or employees of the United States.
				(b)Travel ExpensesThe members of the Commission shall be allowed travel expenses, including per diem in lieu of
			 subsistence, at rates authorized for employees of agencies under
			 subchapter I of chapter 57 of title 5, United States Code, while away from
			 their homes or regular places of business in the performance of services
			 for the Commission.
			(c)Staff
				(1)In generalThe chairperson of the Commission may, without regard to the civil service laws and regulations,
			 appoint and terminate an executive director and such other additional
			 personnel as may be necessary to enable the Commission to perform its
			 duties. The employment of an executive director shall be subject to
			 confirmation by the Commission.
				(2)CompensationUpon the approval of the chairperson, the executive director may fix the compensation of the
			 executive director and other personnel without regard to chapter 51 and
			 subchapter III of chapter 53 of title 5, United States Code, relating to
			 classification of positions and General Schedule pay rates, except that
			 the rate of pay for the executive director and other personnel may not
			 exceed the maximum rate payable for a position at GS–15 of the General
			 Schedule under section 5332 of such title.
				(3)Personnel as federal employees
					(A)In generalThe executive director and any personnel of the Commission who are employees shall be employees
			 under section 2105 of title 5, United States Code, for purposes of
			 chapters 63, 81, 83, 84, 85, 87, 89, and 90 of that title.
					(B)Members of commissionSubparagraph (A) shall not be construed to apply to members of the Commission.
					(d)Detail of Government EmployeesAny Federal Government employee may be detailed to the Commission without reimbursement, and such
			 detail shall be without interruption or loss of civil service status or
			 privilege.
			(e)Procurement of Temporary and Intermittent ServicesThe chairperson of the Commission may procure temporary and intermittent services under section
			 3109(b) of title 5, United States Code, at rates for individuals which do
			 not exceed the daily equivalent of the annual rate of basic pay prescribed
			 for level V of the Executive Schedule under section 5316 of such title.
			6.Termination of the CommissionThe Commission shall terminate 90 days after the date on which the Commission submits the sixth
			 report under section 3(e).
		7.Comptroller General reportNot later than 180 days after the termination of the Commission, the Comptroller General of the
			 United States shall prepare and submit to Congress and the President a
			 report on the effectiveness of the Commission.
		8.Congressional consideration of reform proposals
			(a)DefinitionsIn this section—
				(1)the term implementation bill means only a bill which is introduced as provided under subsection (b), and contains the proposed
			 legislation included in a report submitted to Congress under section 3,
			 without modification; and
				(2)the term calendar day means a calendar day other than one on which either House is not in session because of an
			 adjournment of more than 3 days to a date certain.
				(b)Introduction; Referral; and Report or Discharge
				(1)IntroductionOn the first calendar day on which both Houses are in session, on or immediately following the date
			 on which the report is submitted to Congress under section 3, a single
			 implementation bill shall be introduced (by request)—
					(A)in the Senate by the majority leader of the Senate, for himself and the minority leader of the
			 Senate, or by Members of the Senate designated by the majority leader and
			 minority leader of the Senate; and
					(B)in the House of Representatives by the Speaker of the House of Representatives, for himself and the
			 minority leader of the House of Representatives, or by Members of the
			 House of Representatives designated by the Speaker and minority leader of
			 the House of Representatives.
					(2)ReferralThe implementation bills introduced under paragraph (1) shall be referred to any appropriate
			 committee of jurisdiction in the Senate and any appropriate committee of
			 jurisdiction in the House of Representatives. A committee to which an
			 implementation bill is referred under this paragraph may report such bill
			 to the respective House without amendment.
				(3)Report or dischargeIf a committee to which an implementation bill is referred has not reported such bill by the end of
			 the 15th calendar day after the date of the introduction of such bill,
			 such committee shall be immediately discharged from further consideration
			 of such bill, and upon being reported or discharged from the committee,
			 such bill shall be placed on the appropriate calendar.
				(c)Floor Consideration
				(1)In generalWhen the committee to which an implementation bill is referred has reported, or has been discharged
			 under subsection (b)(3), it is at any time thereafter in order (even
			 though a previous motion to the same effect has been disagreed to) for any
			 Member of the respective House to move to proceed to the consideration of
			 the implementation bill, and all points of order against the
			 implementation bill (and against consideration of the implementation bill)
			 are waived. The motion is highly privileged in the House of
			 Representatives and is privileged in the Senate and is not debatable. The
			 motion is not subject to amendment, or to a motion to postpone, or to a
			 motion to proceed to the consideration of other business. A motion to
			 reconsider the vote by which the motion is agreed to or disagreed to shall
			 not be in order. If a motion to proceed to the consideration of the
			 implementation bill is agreed to, the implementation bill shall remain the
			 unfinished business of the respective House until disposed of.
				(2)AmendmentsAn implementation bill may not be amended in the Senate or the House of Representatives.
				(3)DebateDebate on the implementation bill, and on all debatable motions and appeals in connection
			 therewith, shall be limited to not more than 10 hours, which shall be
			 divided equally between those favoring and those opposing the resolution.
			 A motion further to limit debate is in order and not debatable. An
			 amendment to, or a motion to postpone, or a motion to proceed to the
			 consideration of other business, or a motion to recommit the
			 implementation bill is not in order. A motion to reconsider the vote by
			 which the implementation bill is agreed to or disagreed to is not in
			 order.
				(4)Vote on final passageImmediately following the conclusion of the debate on an implementation bill, and a single quorum
			 call at the conclusion of the debate if requested in accordance with the
			 rules of the appropriate House, the vote on final passage of the
			 implementation bill shall occur.
				(5)Rulings of the chair on procedureAppeals from the decisions of the Chair relating to the application of the rules of the Senate or
			 the House of Representatives, as the case may be, to the procedure
			 relating to an implementation bill shall be decided without debate.
				(d)Coordination With Action by Other HouseIf, before the passage by one House of an implementation bill of that House, that House receives
			 from the other House an implementation bill, then the following procedures
			 shall apply:
				(1)NonreferralThe implementation bill of the other House shall not be referred to a committee.
				(2)Vote on bill of other houseWith respect to an implementation bill of the House receiving the implementation bill—
					(A)the procedure in that House shall be the same as if no implementation bill had been received from
			 the other House; but
					(B)the vote on final passage shall be on the implementation bill of the other House.
					(e)Rules of the Senate and the House of RepresentativesThis section is enacted by Congress—
				(1)as an exercise of the rulemaking power of the Senate and the House of Representatives,
			 respectively,
			 and as such it is deemed a part of the rules of each House, respectively,
			 but applicable only with respect to the procedure to be followed in that
			 House in the case of an implementation bill described in subsection (a),
			 and it supersedes other rules only to the extent that it is inconsistent
			 with such rules; and
				(2)with full recognition of the constitutional right of either House to change the rules (so far as
			 relating to the procedure of that House) at any time, in the same manner,
			 and to the same extent as in the case of any other rule of that House.
				9.Authorization of appropriationsThere are authorized to be appropriated such sums as may be necessary for carrying out this Act.
		
